Exhibit 10.1
EXECUTION VERSION
STOCKHOLDERS’ VOTING AND TRANSFER RESTRICTION AGREEMENT
This Stockholders’ Voting and Transfer Restriction Agreement (this “Agreement”)
is made as of February 12, 2011 by and among ADVENTRX Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), each of those other Persons whose names
are set forth on the signature pages hereto, including such Persons who become a
party hereto pursuant to Section 3(a) below (each, a “Stockholder,” and
collectively, the “Stockholders”), and solely with respect to Section 3(c)
hereof, Martin Emanuele (“Stockholders’ Agent”). Unless otherwise defined
herein, all capitalized terms shall have the meaning assigned to them in the
Merger Agreement (defined below).
Recitals:
WHEREAS, concurrently with the execution of this Agreement, the Company, SRX
Acquisition Corporation, a Delaware corporation and a wholly owned subsidiary of
the Company (“Merger Sub”), SynthRx, Inc., a Delaware corporation (“SynthRx”)
and solely with respect to Sections 2 and 8 thereof, Martin Emanuele, a
principal stockholder of SynthRx, are entering into an Agreement and Plan of
Merger (the “Merger Agreement”) pursuant to which (i) Merger Sub will be merged
with and into SynthRx, the separate corporate existence of Merger Sub shall
cease and SynthRx shall continue as the surviving corporation (the “Merger”),
and (ii) as consideration therefor, Target Stockholders will receive from the
Company the Closing Shares and are entitled to receive, subject to achievement
of the Applicable Milestones, the Milestone Shares (the Milestone Shares,
together with the Closing Shares, are referred to herein as the “Company
Shares”).
WHEREAS, as consideration for the Company entering into the Merger Agreement,
SynthRx and the Target Stockholders shall enter into the transfer and voting
restrictions set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
the consummation of the Merger pursuant to the Merger Agreement, and for other
valuable consideration, receipt of which is hereby acknowledged, the parties
hereto agree as follows:
1. Voting of Company Shares. During the Term (defined below) of this Agreement,
at every meeting of the stockholders of the Company called, and at every
adjournment or postponement thereof, and with respect to every action or
approval by written consent of the stockholders of the Company (the “Company
Actions”), Stockholder (in Stockholder’s capacity as such) shall appear at the
meeting or otherwise cause the Company Shares to be present thereat for purposes
of establishing a quorum and, to the extent not voted by the Persons appointed
as proxies pursuant to this Agreement, each Stockholder agrees to vote all
Company Shares then beneficially owned by such Stockholder with respect to any
and all Company Actions in such manner as directed by the Company.
Notwithstanding the foregoing, until the earlier of: (i) achievement of the
Third Milestone and (ii) the four (4) year anniversary of the Closing Date, each
Stockholder shall be permitted to vote any Company Shares that he, she or it
beneficially owns in such Stockholder’s sole discretion solely with respect to a
Cash Change of Control. For 2 purposes of this Agreement, a “Cash Change of
Control” means a Change of Control that involves the transfer of the Target
Assets to a third party and in which at least eighty percent (80%) of the
consideration received by the Company (or its stockholders) is non-contingent
and paid in cash.

      ***  
Certain confidential portions of this Exhibit were omitted by means of blackout
of the text (the “Mark”). This Exhibit has been filed separately with the
Secretary of the Commission without the Mark pursuant to the Company’s
Application Requesting Confidential Treatment under Rule 24b-2 under the 1934
Act.

 

 



--------------------------------------------------------------------------------



 



2. Irrevocable Proxy. To secure each Stockholder’s obligations to vote such
Stockholder’s Company Shares in accordance with Section 1, each Stockholder
hereby appoints the Company and each of its executive officers, and any of them,
in their capacities as officers of the Company (the “Grantees”), as such
Stockholder’s true and lawful proxy and attorney, with the power to act alone
and with full power of substitution, for and in the name, place and stead of
such Stockholder, to vote all of such Stockholder’s Company Shares or to
instruct nominees or record holders to vote the Company Shares in such manner as
directed by the Company with respect to any and all Company Actions, except with
respect to a Cash Change of Control proposed during the period specified in
Section 1. The proxy and power granted by each Stockholder pursuant to this
Section 2 are coupled with an interest and are given to secure the performance
of such party’s duties under Section 1. Each such proxy and power will be
irrevocable for the Term; provided, however, that each such proxy and power will
terminate in its entirety and be of no further force or effect upon the
expiration of the Term of this Agreement or any earlier termination of this
Agreement (if any). The proxy and power, so long as any party hereto is an
individual, will survive the death, incompetency and disability of such party or
any other individual Affiliate holder of the Company Shares and, so long as any
party hereto is an entity, will survive the merger or reorganization of such
party or any other entity holding any Company Shares.
3. Transfer of Company Shares. Company Shares may be only transferred pursuant
to the terms of this Agreement.
(a) Permitted Transfers. No Company Shares that are (i) subject to vesting in
accordance with the terms of the Merger Agreement and/or (ii) that have been
deposited in the Escrow Fund may be transferred until such Company Shares have
vested and/or are released from the Escrow Fund, as applicable (and upon such
vesting or release, as applicable, such Company Shares shall be referred to
herein as the “Transferable Shares”). A Stockholder shall be permitted to
transfer any Transferable Shares to an Affiliate or pursuant to any private
resale transactions or series of transactions undertaken in compliance with the
Securities Act of 1933, as amended (the “Securities Act”), any rules and
regulations promulgated thereunder, and any applicable state securities laws (a
“Permitted Transfer”). For purposes of this Agreement, “Affiliate” means: (i) if
the Stockholder is an individual, (A) an immediate family member of the
Stockholder (including any domestic partner), (B) a family trust controlled by
or benefitting the Stockholder or any immediate family member of the
Stockholder, or (C) any Person that is not an individual, but over which the
Stockholder retains voting control; and (ii) if the Stockholder is not an
individual, a Person which, directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such Stockholder and shall include any Person who is the beneficial owner of ten
percent (10%) or more of the outstanding equity interests in the Stockholder.
Notwithstanding anything set forth above, as a condition precedent to any
Permitted Transfer, the transferee in such transfer shall be or shall have
become a party to this Agreement and shall have agreed in writing to be bound by
all of the terms and conditions hereof applicable to the transferring
Stockholder to the same extent as if such transferee were a Stockholder
hereunder, by executing a counterpart signature page to this Agreement; and no
Stockholder shall transfer any Transferable Shares in a Permitted Transfer
unless such Stockholder provides

 

2



--------------------------------------------------------------------------------



 



advance written notice to the Company of such transfer and delivers, or causes
to be delivered, such transferee’s duly executed counterpart signature page to
this Agreement to the Company. Notwithstanding anything to the contrary
contained in this Section 3(a), no Stockholder shall be permitted at any time to
transfer to any Person any Transferable Shares if such transfer would not be in
compliance with the Securities Act and the regulations promulgated thereunder,
or any applicable state securities laws. For purposes of this Agreement, a
“transfer” shall mean, with respect to any security, the direct or indirect
assignment, sale, transfer, tender, exchange, pledge, hypothecation, or the
gift, placement in trust, or other disposition of such security.
(b) Non-Affiliate Transfers. Upon the effectiveness of (x) the Mandatory
Registration Statement or (y) upon such Transferrable Shares becoming freely
transferable to the public in compliance with Rule 144 promulgated under the
Securities Act, the Stockholders, as a group, shall have the right to transfer
on each Trading Day (as defined below) on any Eligible Market (as defined
below), to non-Affiliates, such aggregate number of Transferable Shares equal to
or less than (i) the Daily Cap (as defined below), plus (ii) solely in the event
of an Unmet Tax Obligation (as defined below), the Good Faith Adjustment (as
defined below) (a “Non-Affiliate Transfer”); provided, however, that any sale of
Transferable Shares by Dr. Emanuele under a Rule 10b5-1 plan approved by the
Company’s board of directors (the “Board”) shall not be used in determining or
calculating the Daily Cap. For purposes of this Agreement, the “Daily Cap” means
such number of shares of the Company’s common stock (the “Common Stock”) as is
equal to ten percent (10%) of the Average Daily Trading Volume, and the “Average
Daily Trading Volume,” with respect to any Trading Day, means the average daily
trading volume of the Common Stock for the three (3) months ending on the date
immediately prior to such Trading Day, as reported by a reputable agency (e.g.,
Yahoo! Finance), which may reflect average daily trading volume as reported by
multiple outlets on a consolidated basis. For purposes of this Agreement, an
“Unmet Tax Obligation” means an obligation of a Stockholder to pay tax, which
obligation (1) is the result of the payment of an Applicable Milestone Payment
to such Stockholder; (2) is realized at the time of the payment of such
Applicable Milestone Payment to such Stockholder; and (3) cannot be satisfied in
a timely manner (without requesting any extension to pay tax) based on expected
transfers in compliance with the Daily Cap, as determined by such Stockholder
acting reasonably and in good faith. For purposes of this Agreement, the “Good
Faith Adjustment” means such number of Transferable Shares *** as determined by
*** acting reasonably and in good faith; provided, however, that in no event
shall the Good Faith Adjustment exceed the product of (I) the maximum ordinary
income tax rate that could be applied to such Stockholder (federal and state
combined), multiplied by (II) the imputed interest allocable to the Applicable
Milestone Payment paid to such Stockholder. Prior to the transfer of any
Transferable Securities to satisfy an Unmet Tax Obligation, the Stockholder
shall provide written notice to the Company specifying the applicable Good Faith
Adjustment. In order to ensure that the Stockholders, in the aggregate, do not
exceed the Daily Cap (plus, if applicable, the Good Faith Adjustment), each
Stockholder agrees (i) to use a broker selected by the Company and agreed to by
the Stockholders’ Agent (the “Broker”), to execute any Non-Affiliate Transfer;
and (ii) to be bound by the terms and conditions of the Broker Instructions (as
defined below). The Company shall provide the Broker with written instructions
reasonably acceptable to the Stockholders’ Agent (the “Broker Instructions”) on
or before the effective date of the Mandatory Registration Statement that
provide mechanics for executing Non-Affiliate Transfers on behalf of the
Stockholders. Such mechanics shall include: (x) that every Stockholder electing
to consummate a sale of Transferable Shares shall notify the Broker of such sale
at least one (1) Business Day prior to such sale and the Broker shall, if
necessary to ensure such sales do not exceed the

      ***  
Portions of this page have been omitted pursuant to a request for Confidential
Treatment filed separately with the Commission.

 

3



--------------------------------------------------------------------------------



 



Daily Cap, allocate the number of Transferable Shares that may be sold by each
Stockholder on such day on a pro rata basis based on the number of shares of
Company Stock each Stockholder then beneficially owns, and (y) to the extent the
Daily Cap is not exceeded in accordance with (x) above, sales of Transferable
Shares by the Stockholders shall be made by the Broker on a first come, first
served basis with respect to any Trading Day until the Daily Cap is met. For
purposes of this Agreement, “Trading Day” means (A) any day on which the Common
Stock is listed or quoted and traded on any national securities exchange, market
or trading or quotation facility on which the Common Stock is then listed or
quoted (an “Eligible Market”), or (B) if the Common Stock is not then listed or
quoted and traded on any Eligible Market, then a day on which trading occurs on
the OTC Bulletin Board (or any successor thereto), or (C) if trading ceases to
occur on the OTC Bulletin Board (or any successor thereto), any Business Day.
(c) Demand Transfers.
(i) Notwithstanding anything set forth in Section 3(b) above, upon the
effectiveness of (x) the Mandatory Registration Statement, or (y) upon such
Transferrable Shares becoming freely transferable to the public in compliance
with Rule 144 promulgated under the Securities Act; the Stockholders, as a
group, shall have the right, exercisable not more than once in any twelve
(12)-month period, to transfer Transferable Shares on any Eligible Market in an
amount equal to, in the aggregate, five (5) times the Average Daily Trading
Volume, less the aggregate number of Transferable Shares transferred by
Stockholders to satisfy an Unmet Tax Obligation during the twelve (12)-month
period prior to the proposed date of the First Sale (as defined below) (a
“Demand Transfer”); provided that (i) only the Stockholders’ Agent, as
representative of the Stockholders, shall have the right to exercise this right
on behalf of any or all of the Stockholders, (ii) all such transfers are
conducted by the Broker, (iii) reasonable efforts are made by the Broker to
spread any such transfers evenly over at least five (5) Trading Days, which
Trading Days need not be consecutive, and (iv) any such transfers are completed
within twenty (20) Trading Days after the first sale in respect of such Demand
Transfer (a “First Sale”). The Stockholders’ Agent, on behalf of the
Stockholders, may exercise a Demand Transfer by notifying the Company in writing
at least ten (10) Trading Days prior to the First Sale, but not more than forty
five (45) calendar days in advance of such First Sale, which notice will provide
the proposed date of the First Sale.
(ii) Subject to Section 3(c)(iii) below, either upon the written request of any
Stockholder delivered to the Stockholders’ Agent or at such time as the
Stockholders’ Agent determines in its discretion, the Stockholders’ Agent shall
initiate a Demand Transfer in accordance with the procedures set forth in this
Section 3(c)(ii). Prior to any exercise of a Demand Transfer by the
Stockholders’ Agent, the Stockholders’ Agent shall provide each Stockholder
(including any Stockholder requesting the initiation of such Demand Transfer)
with at least ten (10) calendar days’ prior written notice of the exercise of
such Demand Transfer (the “Demand Transfer Exercise Notice”). The Demand
Transfer Exercise Notice shall: (i) set forth the amount of Transferable Shares
proposed to be transferred on any Eligible Market in connection with the Demand
Transfer; and (ii) provide each Stockholder with the option to participate in
the Demand Transfer by electing to transfer an amount of such Stockholder’s
Transferable Shares up to such Stockholder’s pro rata share of the aggregate
Transferable Shares proposed to be transferred in connection with the Demand
Transfer. Each Stockholder shall provide written notice to the Stockholders’
Agent of such Stockholder’s election to participate in the Demand

 

4



--------------------------------------------------------------------------------



 



Transfer within five (5) calendar days of such Stockholder’s receipt of the
Demand Transfer Exercise Notice. In the event that any Stockholder elects not to
participate in the Demand Transfer, then any remaining Transferable Shares
proposed to be transferred in connection with the Demand Transfer shall be
allocated pro ratably among the participating Stockholders.
(iii) Notwithstanding anything set forth in Section 3(c)(i) above, if at least
two (2) Trading Days prior to the date of the First Sale, the Company notifies
the Stockholders’ Agent in writing that, in the good faith judgment of the
Board, a Demand Transfer would be materially detrimental to the Company and its
stockholders at such time, then the Company shall have the right to defer the
First Sale for a period of not more than *** calendar days; provided, however,
(x) the Company may not defer a First Sale more than *** in any twelve
(12)-month period; and (y) the Stockholders’ Agent, on behalf of the
Stockholders, may withdraw the exercise of its right for a Demand Transfer
during any such deferment (in which case the Stockholders would retain their
collective right for a Demand Transfer during the subsequent 12-month period). A
decision, act, consent or instruction of the Stockholders’ Agent shall
constitute a decision of all Stockholders and shall be final, binding and
conclusive upon each such Stockholder, and the Company may rely upon any
decision, act, consent or instruction of the Stockholders’ Agent as being the
decision, act, consent or instruction of each and every such Stockholder. The
Company is hereby relieved from any liability to any Stockholder for any acts
done by them in accordance with such decision, act, consent or instruction of
the Stockholders’ Agent.
4. Representations and Warranties of the Stockholders. Each Stockholder hereby
represents and warrants to the Company that the statements contained in this
Section 4 are true and correct as of the date hereof and, in the case of each
Stockholder who becomes a party to this Agreement pursuant to Section 3(a), as
of the date any Transferable Shares are transferred to such Stockholder:
(a) (i) Such Stockholder is, or subject to the achievement of an Applicable
Milestone will be, the beneficial or record owner of the Company Shares
indicated on the signature page of this Agreement free and clear of any Lien
that would impair or adversely affect such Stockholder’s ability to perform its
obligations under this Agreement, other than those Liens which are in favor of
the Company; (ii) such Stockholder has full power and authority to make, enter
into and carry out the terms of this Agreement and to grant the irrevocable
proxy as set forth in Section 2; and (iii) this Agreement has been duly and
validly executed and delivered by such Stockholder and constitutes a valid and
binding agreement of the Stockholder enforceable against the Stockholder in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws
affecting creditors’ rights generally and by general equitable principles
(regardless of whether enforceability is considered in a proceeding in equity or
at law). Stockholder agrees to provide the Company reasonably prompt notice of
any transfers of Company Shares by such Stockholder after the date of this
Agreement. If such Stockholder is a married individual and the Stockholder’s
Company Shares constitute community property or otherwise need spousal approval
in order for this Agreement to be a legal, valid and binding obligation of the
Stockholder, this Agreement has been duly authorized, executed and delivered by,
and constitutes a

      ***  
Portions of this page have been omitted pursuant to a request for Confidential
Treatment filed separately with the Commission.

 

5



--------------------------------------------------------------------------------



 



legal, valid and binding obligation of, the Stockholder’s spouse, enforceable
against such spouse in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws affecting creditors’ rights generally and by general equitable
principles (regardless of whether enforceability is considered in a proceeding
in equity or at law).
(b) As of the date hereof and for so long as this Agreement remains in effect
(including as of the record date of any meeting of the Company’s stockholders
and the date of any other Company Action), except as provided in this Agreement,
such Stockholder has full legal power, authority and right to vote all of the
Company Shares then owned of record or beneficially by Stockholder without the
consent or approval of, or any other action on the part of, any other Person.
Without limiting the generality of the foregoing, such Stockholder has not
entered into any voting agreement (other than this Agreement) with any Person
with respect to any of the Company Shares, granted any Person any proxy
(revocable or irrevocable) or power of attorney with respect to any of the
Company Shares, deposited any of the Company Shares in a voting trust or entered
into any arrangement or agreement with any Person limiting or affecting
Stockholder’s legal power, authority or right to vote the Company Shares on any
matter.
(c) The execution and delivery of this Agreement and the performance by such
Stockholder of the Stockholder’s agreements and obligations hereunder will not
result in any breach or violation of or be in conflict with or constitute a
default under any term of any agreement, judgment, injunction, order, decree,
law, regulation or arrangement to which the Stockholder is a party or by which
the Stockholder (or any of the Stockholder’s assets) is bound, except for any
such breach, violation, conflict or default which, individually or in the
aggregate, would not materially impair or adversely affect the Stockholder’s
ability to perform the Stockholder’s obligations under this Agreement or render
inaccurate any of the representations made by the Stockholder herein.
(d) Such Stockholder understands and acknowledges that the Company is entering
into the Merger Agreement in reliance upon the Stockholder’s execution and
delivery of this Agreement and the representations and warranties of the
Stockholder contained herein.
5. Term. This Agreement shall commence on the Effective Time and shall terminate
upon the transfer, in accordance with the terms and conditions of this
Agreement, of all Company Shares by the Stockholders and their Affiliates to
non-Affiliates either through (a) trades on any Eligible Market or (b) pursuant
to any other transactions or series of transactions that comply with the
Securities Act and the regulations promulgated thereunder, or any applicable
state securities laws (collectively, the “Term”). Notwithstanding anything set
forth above, in the event that the Merger Agreement is terminated in accordance
with its term prior to the Effective Time, this Agreement shall automatically
terminate in full force and effect.
6. Restrictive Legend. All certificates representing Company Shares owned or
hereafter acquired by a Stockholder shall have affixed thereto a legend
substantially in the following form:

 

6



--------------------------------------------------------------------------------



 



“THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
VOTING AGREEMENTS AND TRANSFER RESTRICTIONS AS SET FORTH IN A STOCKHOLDERS’
VOTING AND TRANSFER RESTRICTION AGREEMENT, AS AMENDED FROM TIME TO TIME, A COPY
OF WHICH IS AVAILABLE FOR INSPECTION AT THE OFFICES OF THE SECRETARY OF THE
COMPANY.”
7. General.
(a) Confidentiality. Each Stockholder hereby agrees not to disclose or discuss
any matters set forth in this Agreement or communicated in connection with this
Agreement (including the Company’s exercise of its deferral right as described
in Section 3.6(c)(iii)) with anyone not a party to this Agreement (other than
such Stockholder’s legal counsel and advisors, if any) without the prior written
consent of the Company, except for (i) such matters which have otherwise become
publicly available, and (ii) disclosures such Stockholder’s counsel advises are
necessary to fulfill any applicable legal requirement, in which case the
Stockholder shall give notice of such disclosure to the Company as promptly as
practicable so as to enable the Company to seek a protective order from a court
of competent jurisdiction with respect thereto.
(b) Severability. If any provision of this Agreement for any reason shall be
held to be illegal, invalid or unenforceable, such illegality shall not affect
any other provision of this Agreement, but this Agreement shall be construed as
if such illegal, invalid or unenforceable provision had never been included
herein.
(c) Specific Performance. In addition to any and all other remedies that may be
available at law in the event of any breach of this Agreement, each party hereto
shall be entitled to specific performance of the agreements and obligations of
the Stockholders hereunder and to such other injunctive or other equitable
relief as may be granted by a court of competent jurisdiction.
(d) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA OTHER THAN
CONFLICT OF LAWS PRINCIPLES THEREOF DIRECTING THE APPLICATION OF ANY LAW OTHER
THAN THAT OF CALIFORNIA. COURTS WITHIN THE STATE OF CALIFORNIA (LOCATED WITHIN
SAN DIEGO COUNTY) WILL HAVE JURISDICTION OVER ALL DISPUTES BETWEEN THE PARTIES
HERETO ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE AGREEMENTS,
INSTRUMENTS AND DOCUMENTS CONTEMPLATED HEREBY. THE PARTIES HEREBY CONSENT TO AND
AGREE TO SUBMIT TO THE JURISDICTION OF SUCH COURTS. EACH OF THE PARTIES HERETO
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUCH DISPUTE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY CLAIM THAT (I) SUCH PARTY IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF SUCH COURTS, (II) SUCH PARTY AND SUCH PARTY’S
PROPERTY IS IMMUNE FROM ANY LEGAL PROCESS ISSUED BY SUCH COURTS OR (III) ANY
LITIGATION COMMENCED IN SUCH COURTS IS BROUGHT IN AN INCONVENIENT FORUM.

 

7



--------------------------------------------------------------------------------



 



(e) Arbitration. Subject to the rights of the parties to seek injunctive relief,
the parties agree that any and all disputes, claims or controversies arising out
of or relating to this Agreement that are not resolved by their mutual agreement
shall be submitted to final and binding arbitration in San Diego, California,
before JAMS, or its successor, pursuant to the United States Arbitration Act, 9
U.S.C. Sec. 1 et seq. Any party may commence the arbitration process called for
in this Agreement by filing a written demand for arbitration with JAMS, with a
copy to the other party(ies). Within fifteen (15) days after such written demand
is sent, the Company (on the one hand) and the Stockholders’ Agent (on the other
hand) shall each select one arbitrator from JAMS, and the two (2) arbitrators so
selected shall select a third arbitrator from JAMS. The arbitration will be
conducted in accordance with the provisions of JAMS’ Commercial Arbitration
Rules and Procedures in effect at the time of filing of the demand for
arbitration. The parties will cooperate with JAMS in scheduling the arbitration
proceedings. The parties covenant that they will participate in the arbitration
in good faith. The non-prevailing party shall pay the costs of the arbitrators,
but otherwise the parties will pay their own costs. If there is no determination
by the arbitrators of a prevailing party, the Company shall bear one-half of the
costs of the arbitrators and the Target Shareholders who are Parties to the
arbitration shall bear the other one-half of the costs of the arbitrators. The
provisions of this paragraph may be enforced by any court of competent
jurisdiction. The arbitration panel shall be authorized to determine which party
to the arbitration is the prevailing party and which party is the non-prevailing
party.
(f) Notices. All notices, requests, claims, demands or other communications that
are required or may be given pursuant to the terms of this Agreement shall be in
writing and shall be deemed to have been duly given (a) when delivered, if
delivered by hand, (b) one Business Day after transmitted, if transmitted by a
nationally recognized overnight courier service, (c) when telecopied, if
telecopied (which is confirmed), or (d) three Business Days after mailing, if
mailed by registered or certified mail (return receipt requested), to the
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 7(f)):

  (i)  
If to Company:
       
ADVENTRX Pharmaceuticals, Inc.
12390 E Camino Real, Suite 150
San Diego, CA 92130
Attention: President
Tel: (858) 552-0866

       
With a simultaneous copy to:

       
DLA Piper LLP (US)
4365 Executive Drive, Suite 1100
San Diego, California 92121
Attention: Michael S. Kagnoff
Tel: (858) 638-6722
Fax: (858) 638-5122

 

8



--------------------------------------------------------------------------------



 



  (ii)  
If to a Stockholder, then to the address or facsimile number set forth on such
Stockholder’s signature page hereto.

(g) Complete Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof,
and supersedes all prior agreements and understandings relating to such subject
matter.
(h) Amendments and Waivers. This Agreement may be amended or terminated and the
observance of any term of this Agreement may be waived with respect to all
parties to this Agreement (either generally or in a particular instance and
either retroactively or prospectively), with the written consent of the Company
and the Stockholders holding Company Shares representing at least a majority of
the voting power of all Company Shares then held by the Stockholders.
Notwithstanding the foregoing, this Agreement may not be amended or terminated
and the observance of any term hereunder may not be waived with respect to any
Stockholder without the written consent of such Stockholder unless such
amendment, termination or waiver applies to all Stockholders in the same
fashion. The Company shall give prompt written notice of any amendment or
termination hereof or waiver hereunder to any party hereto that did not consent
in writing to such amendment, termination or waiver. Any amendment, termination
or waiver effected in accordance with this Section 7(h) shall be binding on all
parties hereto, even if they do not execute such consent. No waivers of or
exceptions to any term, condition or provision of this Agreement, in any one or
more instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, condition or provision.
(i) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.
(j) Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of which together shall constitute one and the same document. This Agreement may
be executed by facsimile or PDF electronic signatures.
(k) Section Headings and References. The section headings are for the
convenience of the parties and in no way alter, modify, amend, limit or restrict
the contractual obligations of the parties. Any reference in this agreement to a
particular section or subsection shall refer to a section or subsection of this
Agreement, unless specified otherwise.
(l) Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
parties hereto and their respective successors, heirs, executors, administrators
and permitted assigns. Any purported assignment, unless expressly permitted by
this Agreement, shall be void and without effect. The Company may assign its
rights, interests and obligations under this Agreement to an Affiliate of the
Company or in connection with a Change of Control without obtaining consent from
any party hereto. For avoidance of doubt, prior to the receipt by the Company of
adequate written notice of a Permitted Transfer of any Company Shares by a
Stockholder pursuant to Section 3(a) and a duly executed counterpart signature
page to this Agreement by such transferee, the Company may deem and treat the
Person listed as the holder of such Company Shares in its records as the
absolute owner and holder of such Company Shares for all purposes.

 

9



--------------------------------------------------------------------------------



 



(m) Third Parties. Nothing in this Agreement, express or implied, is intended to
confer upon any Person, other than the parties to this Agreement and their
respective successors and permitted assigns, any rights, remedies, obligations,
or liabilities under or by reason of this Agreement.
[Remainder of Page Intentionally Left Blank]

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the day and year first above written.
COMPANY:
ADVENTRX Pharmaceuticals, Inc.

     
By:
 /s/ Patrick Keran  
Name: 
 Patrick Keran  
Its
 President  
 
    STOCKHOLDERS’ AGENT
 
      /s/ Martin Emanuele   Martin Emanuele  

[Signature Page to Stockholders’ Voting and Transfer Restriction Agreement]

 





--------------------------------------------------------------------------------



 



         
STOCKHOLDERS:
     
 
        CytRx Corporation    
 
       
By:
 /s/ Steven A. Kriegsman   Date: February _, 2011  
Name: 
 Steven A. Kriegsman      
Its:
 CEO      
 
       

      Address:     11726 San Vicente Blvd., Suite 650 Los Angeles, CA 90049
Attention:
 Steven A. Kriegsman  
Telephone: 
 (310) 826-5648  
Fax:
 (310) 826-6139     Company Shares:
 
        __________ Closing Shares __________ Milestone Shares

[Entity Stockholder Signature Page to Stockholders’ Voting and Transfer
Restriction Agreement]

 





--------------------------------------------------------------------------------



 



       
STOCKHOLDERS:
       
 /s/ Robert L. Hunter
  Date:  2/12/2011
Stockholder signature
                Robert L. Hunter
Stockholder name
               /s/ Rebecca E. Hunter
If married, spouse signature
  Date:  2/12/2011
 
                 
Spouse name   Rebecca E. Hunter
     

      Address:
 
    ***
Attention:
Robert L. Hunter  
Telephone:
 ***  
Fax:
 ***  

[Individual Stockholder Signature Page to Stockholders’ Voting and Transfer
Restriction Agreement]
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 





--------------------------------------------------------------------------------



 



       
STOCKHOLDERS:
       
 /s/ Martin Emanuele
  Date:  Feb 11, 2011
Stockholder signature
                Martin Emanuele
Stockholder name
               /s/ Monica Emanuele
If married, spouse signature
  Date:   Feb 11, 2011
 
                 
Spouse name   Monica Emanuele            
     

      Address:
 
    ***
Attention:
 Martin Emanuele  
Telephone:
 ***  
Fax:
 N/A  

[Individual Stockholder Signature Page to Stockholders’ Voting and Transfer
Restriction Agreement]
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 





--------------------------------------------------------------------------------



 



       
STOCKHOLDERS:
       
 /s/ M Balasubramanian
  Date:  02/12/2011
Stockholder signature
          M. Balasubramanian
Stockholder name
         /s/ Andal Balu
If married, spouse signature
  Date:   02/12/2011
 
                 
Spouse name   Andal Balu            
     

      Address:
 
    ***
Attention:
 M. Balasubramanian  
Telephone:
 ***  
Fax:
 ***  

[Individual Stockholder Signature Page to Stockholders’ Voting and Transfer
Restriction Agreement]
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

